Title: Abigail Adams to John Adams, 18 October 1780
From: Adams, Abigail
To: Adams, John


     
      My Dearest Friend
      
       October 18 1780
      
     
     The vessel by which I mean to send this is bound for Amsterdam and had very nigh given me the slip.
     I have been writing to you when ever I was able by other opportunities, and should have compleated several Letters for this conveyance, but I have been very sick with a slow fever, and your Mother has been sick here of a fever, occasiond by great fatigue, the old gentleman dyeing about 3 weeks ago of a fever. Both of us are much better. I have got out, tho she has not yet left her chamber. The rest of our Friends are well.
     I wish this Letter might find you in Holland. I think it not improbable if you have received a Commission forwarded to you some months ago.
     My Trunk about which you have been so anxious, and so often wished me safe, is not on board the Alliance to my no small mortification. You have found out the cause I dare say before this time. Party and cabal ran so high that the person to whose care it was intrusted, did not chuse to come in the ship—so that it may possibly lay in France till Sampson arrives. If it should I wish it may be put on Board of him and be so good as to get an invoice of Mr. Moylan and send the first opportunity. This I wish you to do. If it should come by the Dr., it will be no damage to compare them.
     Holland is so much improved in the way of Trade, that ten nay twenty opportunities offer for sending from there, to one from France.
     Enclosed I send a set of Bills received from Mr. Lovell. They do not amount to near the Balance reported in your favour, but I suppose the rest to be connected with the other Gentlemens accounts, which they say can not be gone into at present for want of a state of theirs. I have however written to Mr. L——l to know if it is really so.
     As to politicks if I begin I shall not know where to end, yet I must tell you of a horrid plot, just ready to have been sprung, which would have given us a shock indeed. Arnold, you know him unprincipald as the ——. He missirable wretch had concerted a plan to give up West point where he commanded with its dependancies, into the hands of the Enemy. He had made returns of every important matter to them; with a plan (but a little before concerted, between the General officers) and State of the Army. Major Andry was the person upon whom these papers were found. An officer in the British Army, sensible, bold and enterprizing, universally beloved by them, and regreated with many tears—he was young and very accomplished, but taken in our Camp as a Spy, he was tried, comdemned and Executed. Arnold upon the first allarm that Andry was taken, conveyd himself on Board a ship of war and deserted to the Enemy. I have by two late papers sent you enclosed to you the whole of this Black transaction, so providentially discoverd which must excite gratitude in every Breast not wholy devoid of principal.—It is now a long time since I heard from you, the 17 of June was the last date.
     I have just sent Letters for Mr. Thaxter to Newport to go in a French Frigate. I shall write to him by a vessel soon to sail for France and to my dear Boys. Remember me tenderly to them. Ah! when shall I see them again, or their dear parent?—I must bid you good Night, tis late and I am yet feable and weak. Believe me with sentiments of tenderness & affection ever yours.
    